Citation Nr: 0725764	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  00-11 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a right little finger injury.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1976 to June 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in pertinent part, granted service 
connection for residuals of a right little finger injury and 
assigned a noncompensable evaluation, effective in May 1998.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the St. Louis, 
Missouri RO, which has certified the case for appellate 
review.  

The veteran testified before the undersigned sitting at the 
RO (Travel Board hearing) in March 2005.  A transcript of 
that hearing is of record.  

In August 2005 the Board remanded the claim for further 
development.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case the veteran has satisfied each of these 
requirements.  His inferred claim for a total rating based on 
individual unemployability is referred to the RO for initial 
adjudication.

The Board notes that the veteran was previously represented 
by the Military Order of the Purple Heart of the U.S.A.  In 
November 2005 the veteran submitted a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) naming John Farrow of the National 
Association of County Veterans Service Officers as his 
representative.  In a November 2005 statement the veteran's 
representative requested copies of previous rating decisions 
and a copy of the application for service connected benefits 
currently pending with VA.  

In May 2007 the veteran's representative was furnished the 
requested documents.  In a May 2007 letter the Board informed 
the veteran and his representative that review of the 
veteran's claim would be suspended for one month to enable 
the representative to submit a written presentation or brief, 
submit evidence, or request a hearing.  The representative 
did not respond to this correspondence.  

The Board finds that the veteran's new representative has had 
ample opportunity to review the requested records and make 
any additional arguments.  The case is thus ready for 
appellate review.  


FINDING OF FACT

The service connected right little finger injury is 
manifested by limited motion with complaints of pain, which 
does not approximate amputation, and does not involve 
ankylosis or limitation of motion of the other fingers or 
overall interference with function of the hand.  


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for a right little finger injury are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic 
Codes 5156, 5227, 5230 (2002 & 2006).    





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A September 2005 VCAA letter advised the veteran of the 
information and evidence required to establish entitlement to 
an initial compensable evaluation for the right little finger 
injury.  This VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

With respect to the fourth element, the September 2005 VCAA 
letter stated, "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
veteran was thus adequately advised of the fourth element of 
the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice could not have been provided prior to the initial 
decision, because the VCAA did not become effective until 
after the initial decision on the claim.  In such a case, the 
timing deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The September 
2006 supplemental statement of the case (SSOC) considered the 
claim based on the evidence of record.  This readjudication 
acted to remedy any timing defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  
        
The courts have held that once service connection is granted 
the claim is substantiated, and further notice as to the 
rating or effective date elements is not required.  Dingess 
v. Nicholson, at 490-1 (In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated--it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled).  Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007); Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. 
App. Mar. 22, 2007)

Nevertheless, a June 2006 letter provided the veteran with 
notice regarding disability ratings and effective dates.  
Thus, all required notice has been given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, Social Security 
Administration (SSA), and VA treatment records have been 
associated with the claims file.  In addition, the veteran 
was afforded VA examinations to evaluate his right little 
finger injury in September 1998, September 1999, June 2003, 
and July 2006.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Service medical records reflect a sprain of the right little 
finger in January 1982.  The right hand was evaluated at VA 
examination in September 1998.  The little finger was 5 cm 
away from the palmar crease and, although unable to touch the 
tip of that finger to the palmar crease, the veteran was able 
to touch the side of the finger to the crease.  The veteran 
had trouble grasping objects.  His strength was fair and 
dexterity was poor.  He had limited range of motion in the 
proximal interphalangeal (PIP) joints.  He was able to loosen 
the fingers by manipulating them, resulting in better 
dexterity, but was still unable to fully close the hand.  He 
could make a partial fist with weakness in the right little 
finger.  The diagnosis was severe limited range of motion of 
the joints of the distal interphalangeal (DIP) joints and PIP 
joints.  

An April 1999 letter from Dr. Miller noted that the veteran 
had an in-service injury to the right little finger and that 
he had difficulties with the use of that digit since the 
injury.  He complained of stiffness and discomfort in the 
finger.  
 
At VA examination in September 1999 the veteran had some 
limitation in range of motion in the right hand due to a 
cervical spine injury sustained in a 1995 motorcycle 
accident.  He had weakness with strength dexterity, but was 
able to touch the tip of each finger to his hand.  The 
examiner opined that this was related to the cervical spine 
injury, but noted that the veteran also had some permanent 
stiffness of the PIP joint of the right hand, which was more 
than likely related to an older injury.  Review of right hand 
X-ray revealed a healing fracture of the metacarpal bone with 
diffuse osteoporosis.  The diagnosis was status post old 
injury to the right small finger, stiffness of the PIP joint, 
weakness, poor dexterity, and limited range of motion in the 
right hand; healed fracture, fourth metacarpal bone; and 
osteoporosis of fourth metacarpal bone.  

The veteran underwent a private disability determination 
examination in conjunction with a claim for SSA benefits in 
February 2000.  He complained of weakness in grip in both 
hands.  The veteran was able to oppose all fingers, but could 
not make a complete fist and had inability to extend all the 
fingers because of some contraction.  The veteran was able to 
finger, handle, and manipulate small items while blinded.  
His grip strength was limited to 2/5 on the right with an 
apparent poor effort.  The physician noted that the veteran 
had paresis of his upper extremities, with inability to 
completely extend his fingers or make a complete fist.  

At VA hand examination in June 2003 the veteran reported that 
he was left hand dominant, and described occasional stiffness 
and aching in the right fifth finger, at least once a week, 
worse with weather changes.  He stated that, when present, 
the pain was 6/10.  He indicated that the right fifth finger 
injury limited his cooking and grasping ability, but that he 
sought no treatment, rather, he just knew how to adapt.  The 
examiner noted that the veteran was a partial or incomplete 
quadriplegic due to the motorcycle accident, and that he had 
some extension difficulties from a neurologic standpoint.  

Examination of the right little finger revealed no obvious 
deformity.  The examiner was able to passively flex and 
extend the finger fully, however, the veteran was incapable 
to perform such motion due to pain and his neurologic loss of 
extension.  There was tenderness on palpation in the PIP 
joint.  X-ray revealed a negative examination of the fifth 
digit of the right hand with no post-traumatic residual 
changes demonstrated.  The diagnosis was residuals of right 
fifth finger fracture.  The examiner opined that the residual 
stiffness and occasional pain in the right fifth finger was 
secondary to his finger fracture during military duty.  

At the March 2005 Travel Board hearing the veteran stated 
that he was not able to straighten his fingers, but was able 
to partially open his right hand.  He reported that he had 
not seen a doctor for this condition since separation from 
service.  The veteran stated that he was left-handed, but 
reported problems holding onto objects with the right hand 
and driving because the right little finger would get caught 
under the turning of the wheel.  He stated that the right 
little finger caused problems in his daily living because the 
finger would not respond the way he wanted it to, and he 
would have to help it out.  He added that there were a lot of 
times when the finger was very painful.  

VA treatment records from September 1996 to July 2006 are 
negative for complaints regarding or treatment for the right 
little finger injury.  However, at VA treatment for 
quadriplegia in June 2006, the veteran requested hand 
controls for his car.  This record notes that the veteran had 
use of his hands, but had to concentrate and do things by 
sensation and feel more than anything else.  On examination, 
the hands had a slightly contracted issue of the distal 
phalanxes.  He had decreased or negligible sensation.  The 
impression was quadriplegia.  

The right little finger was most recently evaluated at VA 
examination in July 2006.  The examiner noted that the 
veteran developed quadriplegia after the cervical spine 
injury sustained in the 1995 motorcycle accident.  He had 
very limited range of motion in the upper extremities and not 
much motion in the lower extremities.  The veteran complained 
of sharp pain in the right little finger, which he described 
as 10/10.  He denied any flare-ups of this pain.  He took 
Baclofen three times a day with no response and no side 
effects.  He reported that picking up any object or bumping 
his hand against something was an aggravating factor, and he 
denied any alleviating factors.  He stated that he always had 
limitation of motion of the finger as he was unable to move 
it.  

The examiner noted that the veteran had a history of spinal 
cord injury and was weak in his upper extremities, with 
muscle atrophy and contraction in both hands, right greater 
than left.  He had loss of sensation in both hands, except 
for vibration in the left hand, and grip strength in the 
bilateral hands was 3/5.  

On examination there was no erythema or edema of any joint in 
the right hand.  There was no effusion, radial pulse was 2/4, 
and capillary refill was normal.  The veteran had 
considerable muscle atrophy in the right hand, with the right 
thumb fixed in adduction position and contraction of all four 
fingers.  The veteran was unable to oppose the fifth finger 
with his thumb because of the thumb being fixed in the 
adducted position.  He was able to bring the fifth finger 
towards the proximal palmar crease only because the finger 
was fixed in that flexed position.  He was unable to extend 
his finger.  

There were no signs of inflammatory arthritis, but the 
veteran complained of pain in the metacarpophalangeal (MCP) 
joint with palpation.  He was unable to move his finger very 
much as it was in flexed (contracted) position.  The MCP 
joint was in 53 degrees fixed flexed position.  The veteran 
was unable to extend his finger, but the examiner was able to 
extend the MCP joint to 0 degrees.  There was no ankylosis of 
the MCP joint.  

The PIP joint was in 82 degrees fixed flexion.  The veteran 
was unable to extend the joint, but the examiner passively 
extended the joint to 45 degrees.  The veteran complained of 
pain in the PIP joint.  There were no signs of inflammation 
and there was no ankylosis in the PIP joint.  

The DIP joint was in 23 degrees fixed flexion.  The veteran 
was also unable to extend this joint, but the examiner 
extended the joint to 0 degrees passively.  The veteran had 
pain on palpation.  There were no signs of inflammatory 
arthritis or effusion and there was no ankylosis in the DIP 
joint.  

The examiner noted that the veteran was able to bring his 
right fifth finger to the proximal crease only because his 
finger was fixed in that position, with his fingers resting 
on his palm.  X-ray revealed mild sclerosis of the fifth 
metacarpal bone, maybe representing old healed fracture.  
Mild osteopenia was noted, and the rest of the finger was 
unremarkable.  The diagnosis was contracture of right fifth 
finger at MCP, PIP, and DIP joints.  

The right little finger injury is evaluated as noncompensable 
under Diagnostic Code 5227, evaluating ankylosis of the ring 
or little finger.  The Board notes that the rating criteria 
for ankylosis and limitation of motion of the fingers were 
amended in July 2002.  67 Fed. Reg. 48,784-48, 787 (July 26, 
2002).  The changes were effective as of August 26, 2002.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003).  VA's General Counsel has held that when a new statute 
is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003 (2003); 69 Fed. 
Reg. 25179 (2004).

Prior to the August 26, 2002 revision, Diagnostic Code 5227 
provided a noncompensable evaluation for ankylosis of any 
finger other than the thumb, index finger, or middle finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002).  There has 
been no medical evidence of ankylosis in any other finger, 
thus, contemplation of the diagnostic codes evaluating 
unfavorable or favorable ankylosis of multiple digits is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223 
(2002).  

A note to Diagnostic Code 5227 indicates that extremely 
unfavorable ankylosis could be rated as amputation.  
38 C.F.R. § 4.71a, Diagnostic Code 5227, Note (2002).  
Amputation of the little finger is evaluated under Diagnostic 
Code 5156.  A 20 percent evaluation is warranted for 
amputation with metacarpal resection (more than one-half the 
bone lost) while a 10 percent evaluation is warranted for 
amputation without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5156 (2002).  

Under the old criteria, finger disabilities were rated as 
favorable ankylosis if the finger could be brought to within 
two inches of the transverse fold of the palm, while such 
disabilities were rated as unfavorable ankylosis if the 
finger could not be brought to within two inches of the fold.  
38 C.F.R. § 4.71a, Note 3, preceding Diagnostic Code 5220 
(2002).

Under the revised rating criteria, ankylosis of the ring or 
little finger continues to be rated as noncompensable whether 
unfavorable or favorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2006).  However, the note to the revised version of 
this diagnostic code indicates that consideration should be 
given as to whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5227, Note (2006).  

The current version of Diagnostic Code 5156, evaluating 
amputation of the little finger is the same as that utilized 
in 2002.  The revised rating criteria, however, provide 
evaluation for limitation of motion of individual digits.  
Under Diagnostic Code 5230, any limitation of motion of the 
ring or little finger warrants a noncompensable evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2006).   

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where, as 
here, the veteran is in receipt of the maximum evaluation 
based on limitation of motion and a higher rating requires 
ankylosis, these regulations are not for application.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

Although the record consistently reflects limitation of 
motion, the rating schedule does not allow for a compensable 
evaluation for such limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2006).  Further, while the Board has 
considered the veteran's complaints of pain, entitlement to 
an increased evaluation due to functional impairment is not 
available as the veteran is in receipt of the maximum 
evaluation for limitation of motion.  See Johnston.  

Even if the loss of active range of motion noted in June 2003 
and July 2006 could be found to approximate ankylosis, both 
the old and revised rating criteria for ankylosis in the 
little finger only a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.  

Consideration has also been given to limitation of motion of 
other digits or interference in overall function of the hand 
as described in the revised rating criteria.  While the 
medical evidence consistently reflects difficulties in the 
entire right hand, this has not been attributed to the 
service connected right little finger injury, but, rather, 
has been related to the post-service cervical spine injury.  
In this regard the September 1999 VA examiner related the 
inability to touch the tip of each finger to the hand to the 
cervical spine injury and the impression at the February 2000 
disability examination included, history of whole body 
trauma, motor vehicle accident, 1995, with history of spinal 
cord injury and incomplete quadriplegia and paresis, 
handgrip, of upper extremity.  

Further, a compensable evaluation based on interference in 
overall function of the hand is not warranted as the veteran 
reported in June 2003 that he knew how to adapt to his right 
little finger condition and the June 2006 VA treatment report 
includes a specific finding that the veteran had use of his 
hands.  Although this treatment report noted that the veteran 
had a slight contracture of the distal phalanxes and 
decreased sensation, the impression was quadriplegia, and 
made no reference to the right little finger injury.  
Therefore, entitlement to a compensable evaluation based on 
limitation of motion of the other fingers, or interference 
with overall function of the hand, as contemplated in the 
revised rating criteria, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2006).  

In regard to rating as amputation, the Board notes that, 
although the most recent VA examination found contracture of 
the three joints of the right little finger, which were fixed 
in flexion, the veteran retained passive range of motion and 
the examiner specifically made findings of no ankylosis in 
these joints.  In the absence of actual ankylosis it would 
not be appropriate to rate the veteran's disability as 
amputation under the old or new rating criteria.  38 C.F.R. 
§ 4.71a, Note (a) following Diagnostic Code 5219 (2002); 
38 C.F.R. § 4.71a, Note (3), following Diagnostic Code 5215 
(2006).  

Consequently, the medical evidence does not demonstrate that 
a compensable evaluation is warranted under the old or new 
rating criteria.  38 C.F.R. §§ 4.7, 4.21,  4.71a, Diagnostic 
Code 5227 (2002 & 2006).  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
noncompensable evaluation reflects the highest level of 
disability since the effective date of the grant of service 
connection, May 28, 1998.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran has not been employed during the period in 
question, thus, marked interference with employment has not 
been shown.  Additionally, the right little finger injury has 
not required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
initial compensable evaluation for the right little finger 
injury.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
residuals of a right little finger injury is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


